               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

  RANDY MCCAA,

                              Plaintiff,
  v.                                                 Case No. 16-CV-175-JPS
                                                 7th Circuit Case No. 19-1603
  DR. TODD HAMILTON, DR.
  KIMBERLY MCKOWAN, DR. AMY
  ZIRBEL, CAPTAIN RYAN
  BAUMANN, LT. MICHAEL
  HELMEID, C.O. JOHN DIEDRICK,
  SGT. BENJAMIN WERNER, C.O.
  MICHAEL FUGATE, C.O.
  SAMANTHA WILLIAMS, C.O.
  SARAH HAUSCHULTZ, C.O. JARED
  FRANKE, and C.O. RALPH MAKI,
                                                                     ORDER
                             Defendants.



       On March 21, 2019, the Court denied Plaintiff’s fifth motion for

appointment of counsel and reaffirmed its dismissal of this action with

prejudice. (Docket #109). Plaintiff filed a notice of appeal of that decision on

April 2, 2019. (Docket #111). Accompanying that notice is a motion for leave

to proceed in forma pauperis on appeal. (Docket #116). For the reasons stated

below, the Court will grant that motion.

       Under the Prison Litigation Reform Act, a prisoner must pay the

applicable filing fees in full for a civil action. 28 U.S.C. § 1915(b). If a

prisoner does not have the money to pay the $505.00 filing fee in advance

for an appeal, he or she can request leave to proceed in forma pauperis. To

proceed with an action or appeal in forma pauperis, the prisoner must
complete a petition and affidavit to proceed in forma pauperis and return it

to the court along with a certified copy of the prisoner’s trust account

statement showing transactions for the prior six months. Id. § 1915(a)(2).

The court must assess an initial filing fee of twenty percent of the average

monthly deposits to the plaintiff’s prison account or average monthly

balance in the plaintiff’s prison account for the six-month period

immediately preceding the filing of the notice of appeal, whichever is

greater. Id. § 1915(b)(1).

       After the initial fee is paid, the plaintiff must make monthly

payments of twenty percent of the preceding month’s income until the

filing fee is paid in full. Id. § 1915(b)(2). The agency which has custody of

the prisoner will collect the money and send payments to the court. No

payment is required in months when the plaintiff’s preceding month’s

income is $10.00 or less. Id.

       There are three grounds for denying a prisoner appellant’s request

to proceed in forma pauperis: the prisoner has not established indigence, the

appeal is in bad faith, or the prisoner has three strikes. See id. §§ 1915(a)(2)–

(3), (g). The Court finds that Plaintiff has established that he is indigent and

that he has not accrued three strikes. That leaves only the question of

whether Plaintiff filed this appeal in good faith.

       A party who has been granted leave to proceed in forma pauperis in

the district court may proceed in forma pauperis on appeal without further

authorization unless the district court certifies that the appeal is not taken

in good faith or determines that the party is otherwise not entitled to

proceed in forma pauperis. Fed. R. App. P. 24(a); Celske v. Edwards, 164 F.3d

396, 398 (7th Cir. 1999) (“[A] plaintiff who. . .was allowed to proceed in




                                  Page 2 of 5
forma pauperis in the district court retains his IFP status in the court of

appeals unless there is a certification of bad faith.”).

       A district court should not apply an inappropriately high standard

when making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439

(7th Cir. 1998). An appeal taken in “good faith” is one that seeks review of

any issue that is not frivolous, meaning that it involves “legal points

arguable on their merits.” Howard v. King, 707 F.2d 215, 219–20 (5th Cir.

1983) (quotation omitted); Coppedge v. United States, 369 U.S. 438, 445 (1962).

On the other hand, an appeal taken in bad faith is one that is based on a

frivolous claim, that is, a claim that no reasonable person could suppose has

any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

       In his motion for leave to proceed in forma pauperis on appeal,

Plaintiff describes the reasons he believes the Court erred in dismissing this

action. (Docket #116). He further explained his disagreements in an

accompanying motion seeking certification that the appeal is not frivolous.

(Docket #117).1 Debating the merits of his appeal is for the Court of Appeals

to undertake, so this Court need not address Plaintiff’s reasons for his

appeal in granular fashion. Rather, in light of the exceedingly lenient

standard of review and Plaintiff’s comprehensive submissions, this Court

is satisfied that Plaintiff’s appeal is taken in good faith. He will, therefore,

be permitted to proceed on appeal in forma pauperis.

       Along with his request to proceed in forma pauperis, Plaintiff filed a

certified copy of his prison trust account statement for the six-month period

       1In the motion relating to transcripts, Plaintiff states that he wants free
copies of documents in the record because of his indigence. (Docket #117). He cites,
however, only the statute which provides for free copies of transcripts of
proceedings. See 28 U.S.C. § 753(f). No transcripts have been generated in this case
because no hearing were ever held. The motion will, therefore, be denied.


                                   Page 3 of 5
immediately preceding the filing of his notice of appeal. (Docket #119). A

review of this information reveals that Plaintiff is required to pay an initial

partial filing fee of $14.58, as well as additional payments pursuant to 28

U.S.C. § 1915(b)(2). Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997), rev’d

on other grounds, Walker, 216 F.3d 626. Plaintiff must pay this amount within

thirty days from the date of this Order or his appeal may be dismissed.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to appeal without

prepayment of the filing fee (Docket #116) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for a certification

that the appeal is not frivolous and for transcripts (Docket #117) be and the

same is hereby DENIED;

       IT IS FURTHER ORDERED that by May 16, 2019, Plaintiff shall

forward to the Clerk of Court the sum of $14.58 as the initial partial filing

fee in this appeal. Plaintiff’s failure to comply with this order may result in

dismissal of his appeal. The payment shall be clearly identified by the case

name and number assigned to this action;

       IT IS FURTHER ORDERED that after the initial filing fee has been

paid, the agency having custody of the prisoner shall collect from his

institution trust account the balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20%

of the preceding month’s income credited to the prisoner’s trust account

and forwarding payments to the Clerk of the Court each time the amount

in the account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned

to this action. If Plaintiff is transferred to another institution, county, state,


                                   Page 4 of 5
or federal, the transferring institution shall forward a copy of this Order

along with Plaintiff’s remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the inmate is confined; and

       IT IS FURTHER ORDERED that a copy of this order be

electronically provided to PLRA Attorney, United States Court of Appeals

for the Seventh Circuit, through the court’s electronic case filing system.

       Dated at Milwaukee, Wisconsin, this 16th day of April, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 5 of 5
